UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2700 El Paso Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-0608280 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $1 per share. Shares outstanding on August 8, 2008: ELPASO NATURAL GAS COMPANY MEETS THE CONDITIONS OFGENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. EL PASO NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4. Controls and Procedures 13 PART II— Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 14 Item6. Exhibits 14 Signatures 15 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “EPNG”, we are describing El Paso Natural Gas Company and/or our subsidiaries. i PART I—FINANCIAL INFORMATION Item1.Financial Statements EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Inmillions) (Unaudited) Quarter Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Operating revenues $ 152 $ 136 $ 293 $ 281 Operating expenses Operation and maintenance 51 53 104 98 Depreciation and amortization 21 20 41 42 Taxes, other than income taxes 6 7 14 15 78 80 159 155 Operating income 74 56 134 126 Other income, net 2 2 3 3 Interest and debt expense (22 ) (24 ) (45 ) (49 ) Affiliated interest income, net 11 16 26 32 Income before income taxes 65 50 118 112 Income taxes 25 19 45 42 Net income $ 40 $ 31 $ 73 $ 70 See accompanying notes. 1 EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except for share amounts) (Unaudited) June 30, 2008 December31, 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer, net of allowance of $3 in 2008 and $4 in 2007 77 73 Affiliates 8 6 Other 8 1 Materials and supplies 42 41 Deferred income taxes 10 7 Regulatory assets 9 — Prepaids and other 9 7 Total current assets 163 135 Property, plant and equipment, at cost 3,756 3,710 Less accumulated depreciation and amortization 1,338 1,298 Total property, plant and equipment, net 2,418 2,412 Other assets Notes receivable from affiliate 1,017 1,113 Other 129 133 1,146 1,246 Total assets $ 3,727 $ 3,793 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 62 $ 101 Affiliates 32 17 Other 15 33 Taxes payable 91 56 Regulatory liabilities 46 19 Accrued interest 19 20 Accrued liabilities 12 20 Other 11 13 Total current liabilities 288 279 Long-term debt 1,166 1,166 Other liabilities Deferred income taxes 385 370 Other 102 116 487 486 Commitments and contingencies (Note 2) Stockholder’s equity Common stock, par value $1per share; 1,000shares authorized, issued and outstanding — — Additional paid-in capital 1,268 1,268 Retained earnings 518 594 Total stockholder’s equity 1,786 1,862 Total liabilities and stockholder’s equity $ 3,727 $ 3,793 See accompanying notes. 2 EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Six MonthsEnded June 30, 2008 2007 Cash flows from operating activities Net income $ 73 $ 70 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 41 42 Deferred income taxes 12 38 Other non-cash income items 22 6 Asset and liability changes (6 ) (18 ) Net cash provided by operating activities 142 138 Cash flows from investing activities Additions to property, plant and equipment (88 ) (58 ) Net change in notes receivable from affiliate 96 (116 ) Other — 1 Net cash provided by (used) in investing activities 8 (173 ) Cash flows from financing activities Dividend paid to parent (150 ) — Net proceeds from issuance of long-term debt — 350 Payment to retire long-term debt — (314 ) Net cash provided by (used in) financing activities (150 ) 36 Net change in cash and cash equivalents — 1 Cash and cash equivalents Beginning of period — — End of period $ — $ 1 See accompanying notes. 3 EL PASO NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of ElPaso Corporation (ElPaso). We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which includes a summary of our significant accounting policies and other disclosures. The financial statements as of June 30, 2008, and for the quarters and six monthsended June 30,2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of December31,2007, from the audited balance sheet filed in our 2007 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncements issued but not yet adopted as discussed in our 2007 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2008, we adopted the provisions of Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, for our financial assets and liabilities. The adoption of the standard did not have an impact on our financial statements. We elected to defer the adoption of SFAS No. 157 for our non-financial assets and liabilities until January 1, 2009. We are currently evaluating the impact, if any, that the deferred provisions of this standard will have on our financial statements. Measurement Date of Postretirement Benefits. Effective January 1, 2008, we adopted the measurement date provisions of SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other PostretirementPlans — an Amendment of FASB Statements No. 87, 88, 106, and 132(R) and changed the measurement date of our postretirement benefit plan from September 30 to December 31. We recorded an increase of $1 million, net of income taxes of less than $1 million, to our January 1, 2008 retained earnings balance upon the adoption of the measurement date provisions of this standard. 2.Commitments and Contingencies Legal Proceedings Sierra Pacific Resources and Nevada Power Company v. El Paso et al. In April 2003, Sierra Pacific Resources and Nevada Power Company filed a suit in the U.S. District Court for the District of Nevada against us, our affiliates and unrelated third parties, alleging that the defendants conspired to manipulate prices and supplies of natural gas in the California-Arizona border market from 1996 to 2001. The trial court twice dismissed the lawsuit. The U.S. Court of Appeals for the Ninth Circuit, however, reversed the dismissal and remanded the matter to the trial court. The defendants filed motions with the trial court to dismiss on other grounds. The court dismissed a Nevada unfair trade practices act claim and a fraudulent concealment claim against El Paso, but the motions were otherwise denied. Discovery is proceeding. Our costs and legal exposure related to this lawsuit are not currently determinable. 4 Baldonado et al. v. EPNG. In August 2000, a main transmission line owned and operated by us ruptured at the crossing of the Pecos River near Carlsbad, New Mexico. Individuals at the site were fatally injured. In June 2003, a lawsuit entitled Baldonado et al. v. EPNG was filed in state court in Eddy County, New Mexico, on behalf of26 firemen and emergency medical service personnel who responded to the fire and who allegedly have suffered psychological trauma. This case was dismissed by the trial court, but was appealed to the New Mexico Court of Appeals. In June 2006, the New Mexico Court of Appeals affirmed the dismissal of the plaintiff’s claims for negligent infliction of emotional distress, but reversed the dismissal of the claims for intentional infliction of emotional distress. In December 2007, the New Mexico Supreme Court issued an opinion which ruled that a trial on the merits could proceed on either the grounds of intentional or reckless infliction of emotional distress. Discovery has commenced. Our costs and legal exposure related to this lawsuit are currently not determinable; however, we believe this matter will be fully covered by insurance. Gas Measurement Cases. We and a number of our affiliates were named defendants in actions that generally allege mismeasurement of natural gas volumes and/or heating content resulting in the underpayment of royalties. The first set of cases was filed in 1997 by an individual under the False Claims Act and have been consolidated for pretrial purposes (In re: Natural Gas Royalties Qui Tam Litigation, U.S. District Court for the District of Wyoming). These complaints allege an industry-wide conspiracy to underreport the heating value as well as the volumes of the natural gas produced from federal and Native American lands. In October 2006, the U.S. District Judge issued an order dismissing all claims against all defendants. An appeal has been filed. Similar allegations were filed in a second set of actions initiated in 1999 in Will Price, et al. v. Gas Pipelines and Their Predecessors, et al., in the District Court of Stevens County, Kansas. The plaintiffs currently seek certification of a class of royalty owners in wells on non-federal and non-Native American lands in Kansas, Wyoming and Colorado. Motions for class certification have been briefed and argued in the proceedings and the parties are awaiting the court’s ruling. The plaintiff seeks an unspecified amount of monetary damages in the form of additional royalty payments (along with interest, expenses and punitive damages) and injunctive relief with regard to future gas measurement practices. Our costs and legal exposure related to these lawsuits and claims are not currently determinable. Bank of America. We are a named defendant, along with Burlington Resources, Inc. (Burlington), now a subsidiary of ConocoPhillips, in a class action lawsuit styled Bank of America, et al. v. El Paso Natural Gas and Burlington Resources Oil and Gas Company, L.P., filed in October 2003 in the District Court of Kiowa County, Oklahoma asserting royalty underpayment claims related to specified shallow wells in Oklahoma, Texas and New Mexico. The Plaintiffs assert that royalties were underpaid starting in the 1980s when the purchase price of gas was lowered below the Natural Gas Policy Act maximum lawful prices. The Plaintiffs assert that royalties were further underpaid by Burlington as a result of post-production cost deductions taken starting in the late 1990s. This action was transferred to Washita County District Court in 2004. A tentative settlement reached in November 2005 was disapproved by the court in June 2007. A class certification hearing is scheduled for March 2009. A companion case styled Bank of America v. El Paso Natural Gas involving similar claims made as to certain wells in Oklahoma was settled in 2006. Oklahoma Tax Commission v. El Paso Natural Gas Company. EPNG has been named as a defendant in a lawsuit filed in Tulsa County, Oklahoma, which alleges that EPNG and other defendants failed to file required reports of production, failed to pay gross production, petroleum and excise taxes, and failed to make payments on oil produced from unknown sources in the South Erick Field, Washita County, Oklahoma. EPNG denies that any amounts are due and contends that the claims are covered by a contractual indemnification agreement with aco-defendant. 5 In addition to the above proceedings, we and our subsidiaries and affiliates are named defendants in numerous lawsuits and governmental proceedings that arise in the ordinary course of our business. For each of these matters, we evaluate the merits of the case, our exposure to the matter, possible legal or settlement strategies and the likelihood of an unfavorable outcome. If we determine that an unfavorable outcome is probable and can be estimated, we establish the necessary accruals. While the outcome of these matters, including those discussed above, cannot be predicted with certainty, and there are still uncertainties related to the costs we may incur, based upon our evaluation and experience to date, we believe we have established appropriate reserves for these matters. It is possible, however, that new information or future developments could require us to reassess our potential exposure related to these matters and adjust our accruals accordingly, and these adjustments could be material. A June 30, 2008, we accrued approximately $6 million for our outstanding legal matters. Environmental Matters We are subject to federal, state and local laws and regulations governing environmental quality and pollution control. These laws and regulations require us to remove or remedy the effect on the environment of the disposal or release of specified substances at current and former operating sites. At June 30, 2008, we had accrued approximately $24 million for expected remediation costs and associated onsite, offsite and groundwater technical studies and for related environmental legal costs; however, we estimate that our exposure could be as high as$44million. Our accrual includes $21million for environmental contingencies related to properties we previously owned. Our accrual represents a combination of two estimation methodologies. First, where the most likely outcome can be reasonably estimated, that cost has been accrued.
